Exhibit 10.33
 
EXECUTION COPY
 
LICENSING AGREEMENT
 
THIS LICENSING AGREEMENT (“Agreement”) is made and entered into effective May 9,
2012 (the “Effective Date”) by and between 2Die4Kourt, Inc., Fed ID# *, a
California corporation located at *, f/s/o Kourtney Kardashian, Kimsaprincess,
Inc. Fed ID# *, a California corporation located at *, f/s/o Kimberly
Kardashian, and Khlomoney, Inc., Fed ID# *, a California corporation located at
* f/s/o Khloe Kardashian (all together, collectively, “the Licensors”) and
BOLDFACE Licensing + Branding, a Nevada corporation located at 1945 Euclid St.,
Santa Monica, CA 90404 (“Licensee”). Kim Kardashian, Khloe Kardashian and
Kourtney Kardashian are referred to herein individually as “Kardashian” and
collectively as “the Kardashians.” Each of the Licensors and Licensee will be
referred to herein as a “Party” and collectively as the “Parties.”
 
WITNESSETH:
 
WHEREAS, the Kardashians are recognized as T.V. personalities, models and
international celebrities;
 
WHEREAS, Licensee is a company engaged in the business of developing,
distributing, promoting and selling various products and services;
 
WHEREAS, Licensee desires to: (1) acquire the exclusive right to use the
Kardashian Image (defined below) in connection with the development,
manufacture, production, distribution, advertisement, promotion and sale of
Products (defined below) and (2) obtain certain ancillary services of the
Kardashians, as defined herein;
 
WHEREAS, Each Kardashian has licensed its Kardashian Image and the right to
provide such services to their respective corporations along with the right to
sublicense them to third Parties;
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, 2Die4Kourt, Inc., Kimsaprincess, Inc., and Khlomoney, Inc. has each
agreed to authorize Licensee to use the Kardashian Image and to provide such
services upon the terms and conditions contained below; and
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:
 
1.             Definitions. As used herein, the terms set forth below shall be
defined as follows:
 
A.          “Kardashian Image” shall mean the trademark “Kardashian” and each
Kardashian’s name, fame, nickname, initials, autograph, voice, video, film
portrayals or performances, photograph (including, without limitation, the
Beauty Shots (as defined in Section 4.A below) likeness and image or facsimile
image, and any other likeness of or means of endorsement by, each Kardashian
used in connection with the advertising, promotion and sale of goods, products
or services.
 
B.           “Contract Territory” shall mean worldwide.
 
C.           “Contract Period” shall mean each of the following designated
periods during the Term of the Contract: “Contract Period One” shall mean *;
“Contract Period Two” shall mean *; “Contract Period Three” shall mean *;
“Contract Period Four” shall mean *. The Renewal Term (as defined below), if
any, shall be considered a separate Contract Period, provided, however, that
since the Renewal Term is eighteen (18) months in duration, the personal
services obligations under this Agreement which are required to be performed at
a certain rate “per Contract Period” (e.g., Production Days and Marketing Days)
shall be performed at such rate stated in this Agreement multiplied by 1.5.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
D.           “Products” shall mean the Licensed Products and the High End
Licensed Products.
 
E.           “High End Licensed Products” shall mean a high end line of any of
the Licensed Products to be sold at those retailers set forth on Exhibit A
attached hereto.
 
F.           “Licensed Products” shall mean foundation, concealer, primer,
powder, blush, bronzer, face tints, gel blush, eye shadow and powder, eye liner,
mascara, highlighter or shimmer, lip liner, lip gloss, lipstick, lip tints,
palettes, body shimmer, cosmetic brushes, tweezers, foundation prepping facial
masks, makeup remover and makeup removing wipes, nail polish remover, cosmetic
tools and edible body creams, body preparations, and massage oils (collectively
“Edible Beauty Products”); provided, that nail polish shall immediately and
automatically be added to and become a part of the Licensed Products at such
time that nail polish is no longer an exclusive product category with respect to
the Kardashian Image pursuant to a license agreement between Licensors and *,
including during any nonexclusive sell-off period under such license.
 
G.           “Product IP Rights” means all rights in or to any and all designs
and specifications for the Products, promotional materials, packaging materials,
and other works subject to trademark, copyright, patent, design patent, trade
dress or other intellectual property protection used in connection with or
created for the Products during the Term (excluding the Kardashian Image).
 
H.          “Professional Responsibilities” shall mean any and all
responsibilities, obligations, commitments, duties, and the like arising under
Kardashians’ involvement with their individual and collective television shows,
businesses and career pursuits.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
3

--------------------------------------------------------------------------------

 
 
I.           “Wholesale Sales” shall mean the gross invoice amount billed
customers and actually received by or on behalf of Licensee (in the applicable
currency of all sales of all Products sold by Licensee including discontinued,
discounted and surplus sales), less (without double counting) discounts,
credits, chargebacks, markdowns, and reasonable and customary allowances
actually allowed customers, as reflected in the invoice itself (or other
supporting documentation) and net of all returns actually made or allowed as
supported by credit memos issued by customers. If sales are made to any party
controlled by, controlling, under common control or otherwise affiliated with or
related to Licensee, such sales shall be computed based upon the regular
wholesale price for such Products charged to unrelated third parties if such
regular wholesale price is higher than what is actually charged. No costs
incurred, including but not limited to those incurred by Licensee, customers or
other third parties, in the manufacturing, selling, marketing, advertising or
distributing of the Products shall be deducted. All transactions shall be at
arm’s length for fair market value.
 
2.             Term.  Unless earlier commenced or terminated, in accordance with
the provisions hereof, the initial term of this Agreement shall be and this
Agreement shall remain in full force and effect from the date of this Agreement
through * (the “Initial Term”). Licensee shall have the option to extend the
term of this Agreement for an additional period of eighteen (18) months (the
“Renewal Term,” and together with the Initial Term, the “Term”).
 
3.             Grant of Kardashian Image License.
 
A.           In consideration of the remuneration to be paid to the Licensors
pursuant hereto and subject to the conditions and limitations contained herein,
each of the Licensors grants to Licensee the exclusive right and license during
the Term and within the Contract Territory to use the Kardashian Image (as it
relates to such Licensor) for the sole purpose of developing, manufacturing,
advertising, promoting, selling, distributing and endorsing Products. Such
license is sub-licensable by Licensee as it relates to the manufacture of
Products; provided, that such manufacturer shall have signed a form of third
party manufacturer’s agreement substantially in the form attached hereto as
Exhibit B and incorporated herein by this reference; provided further, that any
manufacturer’s good faith negotiation in keeping with industry standards and
execution of an agreement that is more -favorable than such form shall not be
deemed to be a breach of this Agreement. Licensee may distribute or sell the
Products during the Term through any lawful channels of distribution, including
any channels of distribution as reasonably approved by Licensors and created
after the date of this Agreement. It is understood that Licensee shall not use
the Kardashian Image for any other purpose or in connection with any items,
other than as specified herein. Notwithstanding anything to the contrary
contained in this Agreement, the Licensors and Kardashians agree and acknowledge
that, commencing upon the Effective Date of this Agreement through and including
the date that this Agreement expires by its terms or is terminated in accordance
with the provisions hereof and within the Contract Territory, the Licensors and
Kardashians shall be prohibited from granting any rights to use the Kardashian
Image during the Term to any individual or entity for the purpose of developing,
manufacturing, promoting, advertising, selling, distributing or endorsing
Products. Notwithstanding the foregoing, at any time nail polish is included in
Products and the * License is non-exclusive, the grant of the license herein to
nail polish shall be exclusive except for the rights granted under the *
License.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
B.           The Licensors shall retain all right, title and interest in and to
the Kardashian Image world-wide and in perpetuity which shall not be contested
by Licensee nor shall Licensee assist others to do so. Other than as provided
for herein, nothing in this Agreement shall give Licensee or any third party any
interest or ownership right in the Kardashian Image. Licensee acknowledges the
validity of the Kardashian Image and the secondary meaning associated with the
Kardashian Image. Licensee acknowledges and agrees that all use of the
Kardashian Image by Licensee and any goodwill generated by Licensee’s use of the
Kardashian Image shall inure solely to the benefit of the Licensors. Licensee
will ensure that no use of the Kardashian Image is unflattering or disparaging
and that no statement is made that disparages any of the Licensors or any
Kardashian; provided, that if any of the Licensors or Kardashians, or their
respective representatives or agents, approves any proposed use of the
Kardashian Image and the context in which such use will occur, then the
Licensors and Kardashians covenant and agree not to object to such use of the
Kardashian Image in such context during the Term. Licensee shall not join any
name or names with the Kardashian Image so as to form a new mark, unless and
until Licensee consents thereto in writing. Furthermore, the Licensors and the
Kardashians shall not be prevented from using, permitting or licensing others to
use the Kardashian Image in connection with the advertisement, promotion or sale
of any product or service except as otherwise expressly restricted herein.
 
C.           Each Party agrees that it shall promptly notify the other Party in
writing of any infringing use by any third party of the Kardashian Image in
connection with Products within the Contract Territory of which such Party
becomes aware. Each Party agrees to reasonably cooperate with the other Party in
protecting and defending the Kardashian Image. Licensee shall use its reasonable
business judgment to determine what action, if any, that it shall take on
account of any such infringement; provided, that if Licensee prosecutes any
action to prevent the continuation of any such infringing or dilutive use,
Licensee shall pay all costs and attorneys’ fees to bring such action; provided
further, that, upon Licensee’s written request, the Licensors shall, at
Licensee’s expense, use commercially reasonable efforts to cause the Kardashians
to, reasonably cooperate in such prosecution. Licensee shall consult with the
Licensors regarding resolving infringing use by third parties of the Kardashian
Image in connection with Products and in no instance shall any resolution
diminish the value and marketability of the Kardashian Image, or, subject to the
immediately following sentence, be a breach or basis for termination of the
Agreement, and Licensee shall be entitled to any recovery thereunder subject to
the terms of this Agreement. Notwithstanding anything in this Section 3.C. to
the contrary, this Section 3.C. shall not apply to any claim or action in which
such third party asserts any right or entitlement under or by reason of any
actual licensing agreement with the Licensors or any of the Kardashians or any
action or claim that arises from any breach by the Licensors of the exclusive
rights granted to Licensee or other covenants and obligations in this Agreement.
 
D.           Under no circumstances does this Agreement grant or purport to
grant to Licensee the right to use any logo, trademark, or service mark owned by
any third party. Licensee agrees and acknowledges that it must obtain approval
from the third party or parties, for the use of any such marks or insignias, and
in the absence of such written approval, shall not make any use whatsoever
thereof. Licensee agrees that it shall not knowingly utilize the Kardashian
Image in any manner which would cause a breach of any agreements of the
Licensors and/or the Kardashians of which Licensee has been made aware .
 
4.           Ancillary Services. To facilitate Licensee’s usage of the exclusive
right and license to the Kardashian Image as provided herein, the Licensors
agree to provide the ancillary services set forth below (the “Services”).
 
 
5

--------------------------------------------------------------------------------

 
 
A.           As part of the Services to be rendered by the Licensors hereunder,
the Licensors shall cause each Kardashian to: (i) appear at (a) a total of *
Production Day appearances per Contract Period (and * additional Production Day
per Contract Period if reasonably required (such additional day, the “Floating
Photo Day”) in order to obtain a sufficient number of high quality photographs
(“Beauty Shots”) for any Product packaging, posters, brochures, in-store
displays, and/or any and other forms of print advertising and promotional
materials to be produced by Licensee; provided that Licensee shall use
commercially reasonable efforts to obtain a sufficient number of Beauty Shots
for such purposes during the * Production Days of each Contract Period); (b) a
total of * Marketing Day appearances per Contract Period; and (c) up to *
additional Marketing Day Appearances for DRTV at any time during the Term; (ii)
provide design input and consult with Licensee regarding Products; (iii) provide
reasonable social media marketing support for Products including, without
limitation, by (x) posting at least * per month on each of their respective
verified * accounts (the contents and dates for which will be provided by
Licensee, and reasonably approved by each Licensor, as part of a *); (y) posting
at least * posts per month (the contents and dates for which will be provided by
Licensee, and reasonably approved by each Licensor, as part of a *), on each of
their respective official * accounts, that promote the Products; and (z) posting
at least * posts per month (the contents and dates for which will be provided by
Licensee, and reasonably approved by each Licensor, as part of a *), on each of
their respective *, that promote *; (iv) provide a commercially reasonable
number of references about * during * and (v) use commercially reasonable
efforts to use and/or wear *. Without limiting the generality of any of the
foregoing, if Licensee reasonably requests * by any of the Kardashians in
addition to those required pursuant to this Section 4.A., then the Licensors
shall cause the Kardashians to provide such * at a price to Licensee of *% of
the price charged by such Kardashian/Licensor to an unaffiliated third party.
Payments for any * shall be payable within thirty (30) days after the end of the
calendar quarter in which such * is made. Licensee understands that no
recommendations or consultation made by any of the Kardashians shall be deemed
to be guarantees or warranties of any of them and that Licensee shall be solely
responsible for the implementation, if any, thereof. In addition, Licensee
understands that Licensee has no right to any personal or personally
identifiable information the Licensors or the Kardashians may have about any of
the users or viewers of their websites, blogs, tweets or Facebook accounts.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
6

--------------------------------------------------------------------------------

 
 
B.           A “Production Day” appearance shall be an in-person, no longer than
* consecutive hours of appearance time in a twenty-four (24) hour period for the
purpose of shooting photos for Product packaging, posters, brochures, in-store
displays, and/or any and all such other forms of print advertising and
promotional materials as Licensee may determine. A “Marketing Day” appearance
shall be an in-person, no longer than * consecutive hours of appearance time in
a twenty-four (24) hour period for an “on-air” appearance for the purpose of
promoting Products. Scheduling of such appearances shall be as provided
hereunder for in Section 4.C.(ii).
 
C.           For each appearance made by each Kardashian under this Section 4:
 
(i)           In the event that any Kardashian is required to travel more than
thirty (30) miles from their respective principal place of residence in
connection therewith, Licensee agrees to pay all reasonable *out-of-pocket
expenses incurred by each Kardashian (including, but not limited to*, hotel
accommodations, meals and ground transportation). Individual expenses exceeding
One Thousand Dollars (USD $1,000.00) must be pre-approved in writing by
Licensee; subject to the following provisions:
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
7

--------------------------------------------------------------------------------

 
 
FOR US TRAVEL:
 
If * Kardashian is required to so travel, then she receives a * in first class
and * in coach;
 
If * Kardashians are required to so travel, then each of such Kardashians
receives a * in first class, and there shall be a total of * additional
companions for such Kardashians, collectively, in coach;
 
If * Kardashians are required to so travel, then each of such Kardashians
receives a * in first class, and there shall be a total of * additional
companions for such Kardashians, collectively, in coach;
 
Provided, that if * travels with *, then an additional business class ticket is
required.
 
FOR INTERNATIONAL TRAVEL:
 
If * Kardashian is required to so travel, then she receives a * in first class
and * in business class;
 
If *Kardashians are required to so travel, then each of such Kardashians
receives a * in first class, and there shall be a total of * additional
companions for such Kardashians, collectively, in business class
 
If * Kardashians are required to so travel, then each of such Kardashians
receives a * in first class, and there shall be a total of * additional
companions for such Kardashians, collectively, in business class;
 
Provided, that if * travels with *, then an additional business class ticket is
required.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)            Licensee shall give the Licensors not less than thirty (30)
days’ written notice of the time and place Licensee desires Kardashians to
appear, which notice shall then be subject to acceptance/approval by the
Licensors;
 
(iii)           Licensee shall provide each Kardashian with stylist, hair and
makeup personnel in connection with each Kardashian Production Day or Marketing
Day appearance. Each Kardashian may elect to use her own hair and make-up
personnel and Licensee shall reimburse such Kardashian’s Licensor for such
expense; provided, however, that if such election is made, Licensee shall have
no obligation to reimburse such Licensor in an amount that is greater than * for
such Production Day or Marketing Day; and
 
(iv)          Any Production Day and/or Marketing Day appearance agreed to by
Licensor and scheduled in accordance with the provisions of this Agreement that
is canceled  (except for any reason outside of Licensee’s reasonable control)
and/or unused by Licensee shall be considered a fulfillment of a Production Day
and/or Marketing Day obligation as set forth hereunder.
 
(v)           Each of the Licensors acknowledges and agrees that Licensee may
photograph or capture live action footage (either A-roll or B-roll) of the
Kardashians during any Production Day or Marketing Day for purposes of promoting
the Products; provided, that any use of any such photography or footage shall be
subject to the Licensors’ approval rights contained in Section 7.
 
 
9

--------------------------------------------------------------------------------

 
 
(vi)           Neither the Licensors nor Kardashians shall be required to
participate in any activities: (1) which are subject to federal or state
securities laws, (2) which would impose a fiduciary duty upon the Licensors or
Kardashians to Licensee’s members, (3) which would cause the Licensors or
Kardashians to violate any laws, (4) which would or could cause injury to the
Licensors or Kardashians or diminish the value of the Kardashian Image, or (5)
which may subject any Kardashian to public disrepute. Neither the Licensors nor
Kardashians shall receive any additional remuneration for such appearances
(other than payment of expenses as provided herein). Licensee further
understands that Licensee’s failure to utilize the Services of the Kardashians
hereunder shall not result in any reduction in payments to the Licensors
hereunder, nor may unused appearances in any Contract Period of one type be used
or classified for another type or carried forward to any future Contract Period.
The obligations of the Licensors to provide the services of Kardashians
hereunder are subject to the condition that payments to the Licensors (which are
not then the subject of a good faith dispute by Licensee) are current and up to
date and Licensee is not otherwise in material breach of any provisions of this
Agreement.
 
D.           If the Licensors confirm the Kardashians’ (or any of their)
availability for any appearance and any Kardashian is unable to appear due to
illness, injury or emergency, then as long as there is reasonable evidence of
such illness, injury or emergency, such non-appearance shall not be a breach of
this Agreement and neither any Licensor nor any Kardashian shall be responsible
for any expenses incurred due to such non-appearance. In such event, the
Licensors and Licensee shall attempt in good faith to reschedule the appearance
date.
 
 
10

--------------------------------------------------------------------------------

 
 
5.             Remuneration.
 
A.          During the Term of this Agreement and as consideration for the grant
of rights and license to the Kardashian Image as set forth herein, for the
Services of Kardashians required to be performed hereunder, and for the
obligations undertaken by the Licensors and Kardashians herein, Licensee shall
pay the Licensors, collectively, a royalty on all Wholesale Sales of all
Products within the Contract Territory equal to *% of all Wholesale Sales of
Licensed Products and *% of all Wholesale Sales of * (collectively, the “Royalty
Payment”). Licensee agrees to pay the Licensors, collectively, a guaranteed
minimum Royalty Payment (“Guaranteed Minimum Royalty Payment”) of * or,
depending on the launch date of *, * in accordance with the following schedule,
but subject to adjustment for inclusion of * as part of the Licensed Products,
as provided in Section 5.F. below:
 
i.              Contract Period One: *;
 
ii.             Contract Period Two: *. If * have been developed and made
available for sale by the commencement of Contract Period Two, the Guaranteed
Minimum Royalty Payment for Contract Period Two shall be *;
 
iii.            Contract Period Three: *. If * have been developed and made
available for sale by the commencement of the Contract Period Three, the
Guaranteed Minimum Royalty Payment for Contract Period Three shall be *;
 
iv.            Contract Period Four: *. If * have been developed and made
available for sale by the commencement of the Contract Period Four, the
Guaranteed Minimum Royalty Payment for Contract Period Four shall be *.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
11

--------------------------------------------------------------------------------

 
 
B.           Licensee shall pay * to the Licensors, collectively, as a
non-refundable advance payment (“Advance”) no later than seven days after the
date of this Agreement. The Advance is non-refundable but recoupable from
Royalty Payments payable or to be payable by Licensee to the Licensors pursuant
to this Agreement. Notwithstanding the foregoing, in the event that this
Agreement is terminated in Contract Period One by Licensee pursuant to the
provisions of Section 12, the Advance shall be refunded by the Licensors, on a
joint and several basis, to Licensee, prorated on a time basis from such
effective termination date through the remainder of Contract Period One (e.g.,
if this Agreement is so terminated after one calendar quarter, then the
Licensors, jointly and severally, shall be obligated to refund * and retain the
other *).
 
C.           In addition to the Royalty Payment and the Guaranteed Minimum
Royalty Payment, Licensee agrees to pay the Licensors, collectively, the Exit
Fee within thirty (30) days after any Licensee Sale. For purposes of this
Agreement, (i) “Exit Fee” means an amount equal to * of all Net Sale Proceeds;
(ii) “Licensee Sale” means a sale of all or substantially all of Licensee’s
assets relating to or used in connection with the Products, or a * which occurs
at any time during the Term or within * months thereafter; (iii) “Net Sale
Proceeds” means the total consideration and all economic benefits actually
received directly or indirectly by the Licensee and/or its shareholders and/or
their respective affiliates in connection with a Licensee Sale, less an amount
equal to the sum of (a) the total reasonable expenses incurred by Licensee and
its shareholders in connection with such Licensee Sale (including, without
limitation, reasonable attorneys’ fees and other selling expenses and
commissions) and (b) if such Licensee Sale is in the form of a *, the total
liabilities of Licensee that are satisfied out of such amounts received by
Licensee at or around the closing of the Licensee Sale. The total consideration
and economic benefits to be received directly or indirectly by Licensee, the
shareholders of Licensee and/or their respective affiliates as a result of a
Licensee Sale include but shall not be limited to: *, all liabilities, whether
recorded or unrecorded such as bank debt or pension liabilities assumed or paid
by the purchaser (including but not limited to accounts payable, accrued
employee wages and benefits), all operating assets retained by Licensee or any
shareholder of Licensee (except cash) including but not limited to * to the
extent such payments exceed the fair market value of services provided,
non-competition agreements, and stock or other securities or equity that are
received in exchange for Licensee’s assets or *. The portion of the Exit Fee
attributable to contingent payments including but not limited to earnouts and/or
royalties (i.e., financial instruments or agreements whose value at closing
cannot be determined due to their being based solely on future performance) may
be deferred by Licensee, in its sole and absolute discretion, until the
contingent payments are received. If the value of the consideration provided in
the definitive Licensee Sale agreement (the “Stated Consideration”) is expressed
to be subject to adjustment, which adjustment cannot be determined at the
closing of the Licensee Sale, then a provisional Exit Fee based on the Stated
Consideration shall be paid to the Licensors at the closing of the Licensee
Sale. When the value of the adjustment is finally determined, the difference
between (x) the provisional amount paid to the Licensors on account of the Exit
Fee as aforesaid; and (y) the Exit Fee actually payable, as determined by
reference to the adjusted consideration, shall (in the case of a shortfall) be
paid to Licensee or (in the case of an excess) refunded by Licensee.
 
D.           Payment of each Contract Period’s Guaranteed Minimum Royalty
Payment shall be made in equal installments and each installment shall be paid
on a quarterly basis (payable within thirty (30) days after the last day of each
three (3) month period of such Contract Period) (such 3-month period, a
“Contract Quarter”).
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
12

--------------------------------------------------------------------------------

 
 
E.           Licensee shall make and keep full and accurate books and records
showing the number of each of the Products and monetary value exploited, sold by
or on behalf of Licensee during the Term and the Wind Down Period along with the
number of Products returned. Within thirty (30) days after the end of each
Contract Quarter, Licensee shall provide to the Licensors a written report
setting forth the number of each of the Products sold and returned and credits
during that Contract Quarter along with the amount of Wholesale Sales collected,
and all other information reasonably required to calculate the payment due as a
result of the sales of such Products. Upon receipt of the written report, the
Licensors shall instruct A.P.A. or their then current representative to generate
an invoice. Within five (5) business days of Licensee’s receipt of an invoice
from A.P.A., Licensee shall pay the Licensors the payment of the amounts shown
to be due, it being understood that any failure or delay in generating or
delivering an invoice shall not affect the Licensors’ rights to receive the
amounts due. For the avoidance of doubt, if any such invoice is delivered with
respect to any Contract Quarter after the Guaranteed Minimum Royalty for such
Contract Quarter has been paid, then such invoice shall not require payment of
any amounts by Licensee other than that portion of actual royalties for such
Contract Quarter that exceed the Guaranteed Minimum Royalty for such Contract
Quarter. During the Term of this Agreement and for a period of one (1) year
after the last such month in which Licensee is obligated to pay Royalty Payments
or the Exit Fee to the Licensors hereunder, the Licensors or their duly
authorized representative(s), shall have the right, at their sole expense and
upon reasonable notice to Licensee, to examine, review and copy such books and
records, at the principal place of business of Licensee in order to account for,
confirm and/or verify Royalty Payments or Exit Fee payments, sales or other
distributions or dispositions related to or otherwise affecting the Products,
including the amount of Royalty Payments due and owing, the accuracy of any and
all reports produced by Licensee to the Licensors pursuant to and in accordance
with this Agreement. In the event that an underpayment is discovered in
calculation of the amount of Royalty Payments or Exit Fee payments payable to
the Licensors, Licensee shall promptly thereafter pay to the Licensors the
amount of underpayment, as the case may be, within thirty (30) days after
written notification is provided to Licensee; provided, that in the event an
overpayment is discovered in calculation of the amount of Royalty Payments, then
Licensee shall have the right to set off such overpayment against future Royalty
Payments or Exit Fee Payments until Licensee recoups an amount equal to such
overpayment; provided further, that if such overpayment is with respect to an
Exit Fee Payment, then Licensor shall promptly refund such overpayment to
Licensee. Any underpayment by Licensee based upon an error in such calculation
shall not be deemed to be breach of this Agreement so long as the calculation is
made in good faith. If any underpayment by Licensee for a period examined by
Licensee is 5% or more, Licensee shall pay the Licensors’ reasonable
out-of-pocket expenses and costs with respect to such examination. The
Licensors’ receipt of any royalty statement, Royalty Payment or Exit Fee payment
does not preclude them from challenging the correctness of such Royalty or Exit
Fee statement.
 
 
13

--------------------------------------------------------------------------------

 
 
F.           In the event that * is included in the Products (i.e., after the *
License ceases) during Contract Period Two, Contract Period Three, Contract
Period Four, then the Guaranteed Minimum Royalty Payments shall be * or *
(including, *), * or * (including *), and * or * (including *), respectively,
for Contract Period Two, Contract Period Three and Contract Period Four;
provided, than in any such case, such Guaranteed Minimum Royalty Payments shall
be prorated for such Contract Period based on the number of days remaining in
such Contract Period. In the event there is a Renewal Term, then the Guaranteed
Minimum Royalties for the Renewal Term shall be * for the Products, * if * are
included, and * if * and * are included. The Licensors shall have the right and
option (the “Option”), exercisable for a period of thirty (30) days after the
date of this Agreement, by delivering written notice thereof to Licensee, to
exchange all of their rights under Section 5.C of this Agreement for 10,000,000
shares of restricted common stock, or warrants (which shall provide for cashless
exercise thereof) to purchase 10,000,000 shares of common stock, of the parent
company of Licensee (the “Parent Company”), representing at least *% of the
common stock of the Parent Company, on a fully diluted basis, as set forth on
the pro forma cap table of the Parent Company attached to this Agreement as
Appendix I (the “Equity Securities”), at the fair market value of such common
stock at such time (the “Exercise Price”). The Equity Securities will be issued
within 30 days after the delivery of such written notice. The Equity Securities
(or shares underlying the Equity Securities), when issued to the Licensors,
shall be duly authorized, validly issued, fully paid and nonassessable and free
and clear of all liens, security interests, charges or other encumbrances. Any
warrants issued pursuant to the exercise of the Option shall be exercisable for
a period of ten years from the grant date of such warrants. In the event of any
merger, recapitalization, exchange, stock dividend or other extraordinary or
capital event with respect to the Parent Company which occurs at any time
between the date of this Agreement and effective exercise date of the Option,
the Equity Securities (or shares underlying the Equity Securities) and the
exercise price for any warrants shall be equitably adjusted; in the event of any
merger, recapitalization, exchange, stock dividend or other extraordinary or
capital event with respect to the Parent Company which occurs at any time
between the issuance of the warrants (if warrants are elected pursuant to the
Option) and effective exercise date of the warrants, the shares underlying the
warrants and the exercise price of the warrants shall be equitably adjusted.
Within thirty (30) days after the exercise of the Option, the Licensors and
Licensee shall enter into a written amendment to this Agreement (in form and
substance mutually agreed by the Licensors and Licensee) which shall provide,
among other things, as the material terms thereof, that (x) the Licensors shall
forfeit (I) their rights to the Exit Fee and (II) any of their rights to
remuneration for * provided in Section 4.A, (y) Licensee shall forfeit its right
to the Floating Photo Day, and (z) the Licensors shall provide to Licensee the
suite of services set forth on Appendix II attached hereto (the “Option
Services”), and that Licensee may provide to Parent Company the promotional
benefits of the Option Services in exchange for the Equity Securities in the
form (e.g., warrants or restricted stock) determined by the Licensors; provided,
that the Parties may mutually agree that the Option Services and related
transactions may take a different form of documentation than such amendment and
may involve the Parent Company as a party to such documentation (such amendment
or alternative documentation, together with the warrants, the “Option
Documents”). Such amendment shall be coterminous with, and shall not extend the
term of, this Agreement and shall continue in the case of the Renewal Term for
the same duration. Upon the exercise of the Option, Section 5.C and all
references in this Agreement to the Exit Fee immediately shall cease to be of
any further force or effect. For the avoidance of doubt, in the event that the
Licensors elect not to exercise the Option, then the provisions of Section 5.C.
of this Agreement and all references to the Exit Fee shall remain in full force
and effect.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
14

--------------------------------------------------------------------------------

 
 
6.             Kardashians’ Security. Licensee agrees and acknowledges that it
shall, at its sole cost and expense, take all necessary and reasonable
precautions during any Production Day or Marketing Day including, but not
limited to providing first class security personnel, airport greeters and other
measures as reasonably required by the Licensors.
 
7.             Prior Approval. The Licensors shall be entitled to approve, as
well as disapprove, of any images, live action footage or other uses of the
Kardashian Image that would in the Licensors’ or Kardashians’ sole judgment
impair the value and marketability of the Kardashian Image or subject the
Kardashians to public ridicule or scorn. Additionally, Licensee agrees that no
use of the Kardashian Image or any item used in connection therewith, and any
other means of endorsement by the Kardashians will be made hereunder without the
written approval of Licensors prior to any public release. The Licensors shall
provide Licensee specific grounds for any disapproval within seven (7) business
days of the Licensors’ receipt of an intended use of the Kardashian Image. Any
items or matters submitted to the Licensors for their approval which are not
disapproved within seven (7) business days after the Licensors’ receipt thereof
shall be deemed approved hereunder. The Licensors’ approvals pursuant to this
Agreement shall not be withheld unreasonably and Licensors shall cooperate with
Licensee in connection with the approval of any items or matters hereunder.
 
8.             Quality Control and Samples.
 
A.           The license granted hereunder is conditioned upon Licensee’s full
and complete compliance with the marking provisions of the trademark, patent and
copyright laws of the United States and other countries in the Contract
Territory where Products are then being sold. Licensee further agrees that the
Products, as well as all promotional, packaging and advertising material
relative thereto, shall be developed, manufactured, distributed, advertised and
sold in accordance with all laws, rules and regulations applicable in the
countries in which Products are sold, shall contain all notices, labels,
instructions, legends as may be required by any applicable law or regulation,
and Licensee shall otherwise be in compliance therewith in all respects.
Licensee further agrees to include all appropriate legal notices as required by
the Licensors.
 
 
15

--------------------------------------------------------------------------------

 
 
B.           The Products shall be of a high quality which is at least equal to
comparable products manufactured and marketed by Licensee and in conformity with
a sample approved in writing by the Licensors pursuant to Section 7.
 
C.           Upon written notice by the Licensors to Licensee that Products
and/or the advertisements associated with Products fall below the standards
referenced within this Agreement or as previously approved by the Licensors,
Licensee shall restore such quality. In the event that Licensee fails to take
such steps to restore the quality and has not restored such quality within
fifteen (15) days after written notification by the Licensors, the Licensors
shall have the immediate right to terminate this Agreement; provided that, in
the event that the restoration of such quality will reasonably take more than
fifteen (15) days, Licensee shall still have the opportunity to restore such
quality (and the Licensors shall not have the right to terminate this Agreement)
so long as Licensee commences good faith efforts to do so within ten (10) days
after written notification by the Licensors and thereafter diligently pursues
such remedy to completion; provided that, in any event, such quality is restored
in within sixty (60) days after notification by the Licensors.
 
D.           Licensee shall, at Licensee’s sole cost, provide the Licensors with
a reasonable amount of Products for the Kardashians’ personal use.
 
9.             Development/Marketing Commitment.  The Licensors and Licensee
acknowledge that the Kardashian Image has significant commercial value and is
highly marketable, and that the marketing by Licensee of the Kardashian Image in
connection with the development, manufacture, distribution, advertisement,
promotion, sale and endorsement of Products is in the best interest of both
Parties. In furtherance of such acknowledgement, Licensee hereby agrees that,
during the Term, it shall use reasonable best efforts to develop, promote,
market, sell and distribute Products. Licensee’s obligations herein include but
are not limited to: (i) implementation of design, sourcing, and manufacturing of
all SKU’s of Products, (ii) selling Products into retailers, (iii) financing all
aspects of the Products development including but not limited to production,
formulation, testing and Product fulfillment and (iv) providing all “back
office” support including but not limited to shipping, vendor compliance,
accounting and invoicing. Additionally, during each Contract Period of this
Agreement, Licensee agrees to budget for and pay towards the advertising,
promoting and marketing of Products a minimum amount equal to *% of the prior
Contract Period’s annual Wholesale Sales.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
16

--------------------------------------------------------------------------------

 
 
10.           Warranties and Additional Covenants.
 
A.           The Licensors warrant and represent to Licensee that neither they
nor any Kardashian is a party to any oral or written agreement, contract or
understanding, which grants to any other entity or person a right or license to
use the Kardashian Image in connection with the advertisement, promotion or
endorsement of any Products or would prevent, limit or hinder the performance of
any of its obligations under this Agreement.
 
B.           Nothing contained in this Agreement shall prevent the Kardashians
from appearing in the entertainment, news or information portion of any radio,
television, motion picture, media, charity or other entertainment or
philanthropic program or event, and there shall be no restrictions on the
Kardashians’ participation in merchandising or commercial tie-ups or tie-ins
related thereto to the extent these activities do not violate the exclusivity
granted herein nor shall the Licensors or the Kardashians be deemed to be in
contravention or breach of this Agreement as a result of such appearance,
merchandising or commercial tie-ups or tie-ins. For the avoidance of doubt,
there shall be no royalties payable on any merchandise sold together with
Products as a commercial tie-in or tie-up.
 
 
17

--------------------------------------------------------------------------------

 
 
C.           Licensee shall not have any right to use the Kardashian Image in
connection with any sale or barter of merchandise other than Products.
 
D.           Each Party acknowledges and agrees that (i) all copyrights and
trademarks used in connection herewith that are owned by a Party shall be and
remain the sole and complete property of such Party; (ii) the other Party shall
not at any time acquire or claim any right, title or interest of any nature
whatsoever in any such copyright or trademark by virtue of this Agreement; (iii)
the other Party shall not contest or assist others to contest the validity of
all such copyrights and trademarks; and (iv) it will not incur or create any
expenses chargeable to the other Party.
 
E.           Licensee shall be the owner of all right, title and interest in or
to any and all Product IP Rights.
 
F.           Each of the Licensors covenants and agrees during the Term that it
shall, and shall cause each of the Kardashians to, create and maintain a
hyperlink from their respective primary websites to the website created by or
for Licensee to market and sell the Products.
 
G.           The Licensors shall, and shall cause the Kardashians to, use
commercially reasonable efforts when possible and appropriate, in the
Kardashians’ sole discretion, to mention the Products during public appearances.
 
H.           The Licensors shall, and shall cause the Kardashians to, comply
with all endorsements and celebrity spokespersons, it being understood that any
action taken in compliance with such rules shall not be a breach of any term or
condition hereunder (including but not limited to if such rules would restrict
or prohibit a Kardashian from performing as requested by Licensee or as
otherwise required hereunder).
 
 
18

--------------------------------------------------------------------------------

 
 
I.            Licensee shall operate its business in accordance with applicable
laws, rules and regulations.
 
11.           Right of Termination by the Licensors. The Licensors shall have
the right, without prejudice to any other rights or remedies the Licensors may
have, to terminate this Agreement immediately upon written notice to Licensee
if:
 
A.           Licensee is adjudicated as insolvent or declares bankruptcy;
 
B.           Licensee fails in any obligation to make timely payments due the
Licensors pursuant to this Agreement and any such payment is not received within
ten (10) business days after Licensee’s receipt of the written notice of such
failure from the Licensors;
 
C.           Licensee breaches any other material term of this Agreement, which
breach Licensee has failed to cure within thirty (30) days after Licensee’s
receipt of the Licensors’ written notice of such breach;
 
D.           Licensee makes or publishes any statement (or allows the making or
publishing of any statement) which disparages or defames any of the Licensors or
the Kardashians (or any of their family members) or subjects any of the
Kardashians or any of their family members to ridicule, contempt or scorn;
 
E.           Licensee discontinues any material portion of its business
operations for a period of at least sixty (60) days, other than for ordinary
course seasonal stoppages or any such discontinuation that is the result of a
Force Majeure Event.
 
 
19

--------------------------------------------------------------------------------

 
 
F.           The Licensors exercise the Option (as provided in Section 5.G) and
Licensee and/or Parent Company, as the case may be, fail to enter into the
Option Documents within the time stated in such Section 5.G; provided, that the
Licensors shall not have the right to terminate pursuant to this Section 11.F if
Licensee/and or Parent Company, as the case may be, have acted in good faith to
deliver, finalize and execute the Option Documents, which shall reasonably
reflect the terms contemplated in Section 5.G and Appendix II attached hereto
within the thirty (30) day time period contemplated in Section 5.G.
 
G.           Upon termination by the Licensors, in addition to any other
remedies available to the Licensors, Licensee shall accelerate and immediately
pay to the Licensors, collectively, any unpaid Guaranteed Minimum Royalty
Payments and any Royalty Payments that are due or would have become due during
the remainder of the Term had the Agreement not been earlier terminated.
 
12.           Right of Termination by Licensee. Licensee shall have the right,
without prejudice to any other rights or remedies Licensee may have, to
terminate this Agreement immediately upon written notice to the Licensors if:
 
A.           Any Kardashian commits any act that results in an indictment, or
conviction of a felony or results in a charge, indictment, or conviction of any
misdemeanor involving a controlled substance;
 
B.           Any Kardashian (i) engages in conduct that brings her into public
disrepute, contempt, scandal or ridicule, or that shocks or offends (“Offending
Conduct”) a significantly sized group of the community and (ii) such conduct
results in a material number of orders for Products being cancelled. Licensee
agrees and acknowledges that the content of  “Keeping up with the Kardashians,”
“Khloe and Lamar” and “Kourtney and Kim take New York” is not to be considered
Offending Conduct hereunder;
 
 
20

--------------------------------------------------------------------------------

 
 
C.           Any Kardashian dies. Notwithstanding the foregoing, in the event of
the death of any of the Kardashians, Licensee may elect not to terminate this
Agreement, but instead may continue this Agreement on the same terms and
conditions contained herein other than a corresponding ratable reduction in the
Guaranteed Minimum Royalty Payments due hereunder (i.e., a * reduction in all
Guaranteed Minimum Royalty Payments if any one Kardashian dies);
 
D.           Any Licensor or Kardashian makes any public statement (written or
oral) that materially disparages Licensee; or
 
E.           Any Licensor breaches any material term of this Agreement, which
breach the Licensors fail to cure within thirty (30) days after the Licensors’
receipt of Licensee’s written notice of such breach.
 
F.           Upon termination of this Agreement by Licensee under this Section
12, the Licensors shall not be entitled to any unpaid Guaranteed Minimum Royalty
Payment or Royalty Payment hereunder, other than amounts earned or accrued to
date, including but not limited to the Guaranteed Minimum Royalty Payment for
the then current Contract Period, prorated through the effective termination
date.
 
13.           No Right to Use Image upon Expiration or Termination. Licensee
acknowledges and agrees that upon and after the expiration or earlier
termination of this Agreement, it shall not be entitled to, and shall not, make
use of or deal with any of the rights granted by the Licensors herein including
right to use the Kardashian Image, or any print advertisements, other
advertising or promotional or other materials (or any parts or portions thereof)
that contain the Kardashian Image, in any manner whatsoever; provided that, for
a period of six (6) months following the expiration of this Agreement or early
termination of this Agreement by Licensee pursuant to Section 12, Licensee shall
have the non exclusive right to utilize the Kardashian Image in connection with
the winding down of its business related to the Products (“Wind Down
Period”), which shall include but not be limited to the completion of
work-in-process and the sell-off of Product inventory in accordance with the
provisions of this Agreement, including but not limited to Licensee’s accounting
for sales of Products and the payment of Royalties pursuant to Section 5. At the
conclusion of the Wind Down Period, the Licensors shall have the right, but not
the obligation, to purchase any remaining Product inventory at cost and at a
fair and reasonable discount for any such inventory which is not current or in
first quality condition.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
21

--------------------------------------------------------------------------------

 
 
14.           Representations and Warranties; Indemnity.
 
A.           Each of the Parties hereby represents and warrants to the other
Party as follows:
 
(i)             It has been duly organized and is validly existing and in good
standing under the laws of the jurisdiction in which it was organized;
 
(ii)            It has the power and authority to enter into and perform this
Agreement;
 
(iii)           This Agreement has been duly authorized by all necessary action
on its part and has been duly executed and delivered on its behalf by an
individual authorized to do so; and
 
(iv)           It has not entered into any other agreement, contract or
obligation, and is not subject to any order, decree or ruling, which would
prohibit or constrain it from performing its obligations under this Agreement.
 
B.           Each of the Licensors represents and warrants that (i) it has all
rights necessary to enter into this Agreement and grant the rights to Licensee
granted herein and (ii) the Kardashian Image itself will not infringe any
trademark or other intellectual property rights of any third party (it being
understood that the Licensors are not making any representations or warranties
as to the use of the Kardashian Image when combined with other creative
materials or intellectual property).
 
 
22

--------------------------------------------------------------------------------

 
 
C.           Licensee agrees to defend, indemnify and hold each of the Licensors
and Kardashians and their respective affiliates and associates (as such terms
are defined in the Securities Exchange Act of 1934, as amended) and all their
respective officers, directors, employees, agents, and attorneys (collectively,
the “Indemnified Parties”) harmless from and against any and all claims of third
parties (and liabilities, judgments, penalties, losses, costs, damages and
expenses resulting therefrom, including reasonable attorneys’ fees and costs)
whether or not a suit is instituted and if instituted, whether at the trial or
appellate level, arising from (i) the production, distribution, or other use by
Licensee of the Kardashian Image in connection with Products pursuant to this
Agreement, including claims of false advertising, (ii) a breach by Licensee of
any warranty, representation, covenant, promise or undertaking made by Licensee
hereunder, (iii) the development, manufacture, distribution, marketing,
promotion, sale or other exploitation of the Products or the purchase or use
thereof by any consumer; (iv) any claims or representations made by Licensee,
(v) the operation of Licensee’s business, and/or (vi) any acts or omissions by
Licensee, including but not limited to any violations of law; except, in the
case of each of clauses (i)-(vi), for any such claims only to the extent arising
from the gross negligence or willful acts of one or more of the Indemnified
Parties or a breach of the Licensors’ representations or warranties contained in
Section 14.B. Licensee’s obligations set forth above are in addition to any
other liability it may otherwise have hereunder and shall be independent of its
obligations under any other provision of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
D.           The Licensors agree, jointly and severally, to defend, indemnify
and hold Licensee, and its respective affiliates and associates (as such terms
are defined in the Securities Exchange Act of 1934, as amended) and their
respective officers, directors, members, managers, employees, agents, and
attorneys harmless from and against any and all claims of third parties (and
liabilities, judgments, penalties, losses, costs, damages and expenses resulting
therefrom, including reasonable attorneys’ fees and costs) whether or not a suit
is instituted and if instituted, whether at the trial or appellate level,
arising out of or in connection with any breach of any of the Licensors’ or
Kardashians’ representations, warranties, obligations, covenants or agreements
herein, except in each case to the extent any such claim arises from the gross
negligence, intentional misconduct or violation of law or breach of any
representation, warranty or covenant by any of the indemnified parties. The
Licensor’s obligations set forth above are in addition to any other liability it
may otherwise have hereunder and shall be independent of its obligations under
any other provision of this Agreement.
 
15.           Insurance. Licensee shall, throughout the Term of this Agreement
and for at least two (2) years thereafter, obtain and maintain at its own cost
and expense from a qualified insurance company acceptable to Licensor a general
liability insurance policy including, without limitation, coverage for products
liability and personal injury, naming each of the Licensors and the Kardashians
as additional named insured. Such policy shall provide adequate protection with
a limit of liability (in addition to costs of defense) of not less than Two
Million Dollars ($2,000,000.00) per occurrence and Four Million Dollars
($4,000,000.00) in the aggregate, insuring, without limitation, against any and
all claims, demands and causes of action arising out of any defects or failure
to perform, alleged or otherwise, of Products or any material used in connection
therewith or any use thereof. A certificate of insurance evidencing such
coverage shall be furnished to the Licensors within ten (10) days of the full
execution of this Agreement. The insurance described in this Section is
understood to be primary and is not subject to contribution by any other
insurance which may be available to the Licensors. Such insurance policy shall
provide that the insurer shall not terminate or materially modify such policy or
remove any of the Licensors or Kardashians as additional insureds without prior
written notice to the Licensors at least thirty (30) days in advance thereof.
Failure to timely obtain insurance shall be considered a material breach of this
Agreement and shall give Licensors the right to terminate the agreement on
written notice to Licensee, if Licensee has failed to cure such breach within
ten (10) days of Licensee’s receipt of notice thereof.
 
 
24

--------------------------------------------------------------------------------

 
 
16.           Force Majeure.  If either Party is prevented from carrying out any
of its obligations hereunder (other than payment of money) as a result of any
act of God, strike, fire, storm, riot, war (whether declared or not), pandemic,
epidemic, embargo, import control, international restriction, shortage of
transport facilities, any order of any international or national authority, any
court order, any requirement of any regional or municipal or other competent
authority, or in any other circumstances whatsoever which are not within the
reasonable control of such Party, that Party shall be deemed to have its
obligations to perform hereunder suspended to the extent that and for as long as
it is so prevented from so performing by the event of Force Majeure. To that
extent, this Agreement shall be deemed to have been suspended for the period
concerned. If such suspension continues for a period of longer than 90
consecutive days, the other Party may terminate this Agreement by written
notice.
 
17.           Good Faith and Fair Dealing, The Parties agree that their rights,
duties and obligations will be subject to a duty of good faith and fair dealing
on the part of each Party.
 
18.           Waiver. The failure at any time of either Party to demand of the
other strict performance of any of the terms, covenants or conditions set forth
herein shall not be construed as a continuing waiver or relinquishment thereof,
and either Party may, at any time, demand strict and complete performance by the
other of such terms, covenants and conditions. No waiver is valid unless in
writing signed by both Parties.
 
19.           Severability. If any provision of this Agreement shall be declared
illegal, invalid, void or unenforceable by any judicial or administrative
authority, the validity of any other provision and of the entire Agreement shall
not be affected thereby so long as the material benefits of the Agreement as
bargained for by each Party remain substantially unimpaired.
 
20.           Section Headings. Section and other headings and captions
contained in this Agreement are for reference purposes only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
the Agreement or any provision hereof.
 
21.           Payments. Licensee may elect to have payments made by check, wire
transfer or bank transfer. Past due payments hereunder (including the making of
underpayments) shall bear interest at the lesser of 1.5% per month, or the
maximum interest rate allowable by law; such interest shall accrue from the date
of non-payment.
 
 
25

--------------------------------------------------------------------------------

 
 
22.           Notices. Any notice, request, request for approval, instruction or
other document to be given hereunder by any Party to another Party hereto shall
be in writing, and shall be deemed duly given and received when same is
delivered personally or when sent by confirmed fax, email, or three (3) days
after same is sent by air courier, as follows:
 
(a)           If to Licensee:
 
BOLDFACE Licensing + Branding
1945 Euclid St.
Santa Monica, CA 90404
Fax: 310-581-4652
Attn: Nicole Ostoya
 
 
With a copy to:
Eisner, Kahan & Gorry,

 
 
a Professional Corporation

 
 
9601 Wilshire Blvd., Suite 700

 
 
Beverly Hills, CA 90210

 
 
Fax: 310-855-3201

 
 
Attn: Joseph O’Hara, Esq.

 
(b)           If to the Licensors:
 
Khlomoney, Inc.

 
*
 
Kimsaprincess, Inc.

 
*
 
2Die4Kourt, Inc.

 
*

 
 
With a copy to:
*

 
 
and

 
 
*

 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
26

--------------------------------------------------------------------------------

 
 
Any Party may change the address to which notices are to be sent by giving
notice of such change to the other Parties in the manner herein provided for
giving notice.
 
23.           Third Parties. Except as specifically set forth or referred to
herein, nothing herein express or implied is intended or shall be construed to
confer upon or give to any person, corporation or other entity other than the
Parties hereto and their successors or assigns, any rights or remedies under or
by reason of this Agreement.
 
24.           Assignment/Delegation.  Except as otherwise provided elsewhere in
this Agreement, none of the Licensors or Licensee shall assign or delegate their
rights and obligations under this Agreement without the prior written consent of
the other Party, such consent can be withheld for any reason whatsoever;
however, each of the Licensors shall have the right to assign its financial
benefits hereunder without the necessity of obtaining Licensee’s consent, and
Licensee hereby consents to such assignment, provided that the Licensors
continue to perform their obligations hereunder.
 
 
27

--------------------------------------------------------------------------------

 
 
25.           Entire Agreement. As of the effective date hereof, this Agreement
shall constitute the entire understanding between Licensors and Licensee and
cannot be altered or modified except by an agreement in writing, signed by both
Parties. Any previous agreements between the Parties shall have no further force
and effect.
 
26.           Confidentiality. Except as may be required by any applicable law,
government order or regulation, or by order or decree of any court of competent
jurisdiction, the Licensors and Licensee agree to hold all non-public,
proprietary or confidential information and materials provided to each other,
and the terms of this Agreement strictly confidential and shall not disclose
such information and materials to any third party (except to a Party’s business
advisors, legal counsel, tax advisors, and the like and, with respect to the
terms of this Agreement only, as reasonably required of Licensee, to any third
party retailers of the Products) without the prior written consent of the other
Party. Notwithstanding the foregoing, with regards to obligations of
nondisclosure or limitations as to use, no Party hereto shall have any liability
to the other Party with respect to the disclosure and/or use of any information
or materials which one Party can establish to have (i) become publicly known
without breach of this Agreement; (ii) been known to such Party, without any
obligation of confidentiality, prior to disclosure of such information by the
other Party; or (iii) been received in good faith by such Party from a third
party source having the right to so disclose. No press releases, publicity
statements or other information regarding this Agreement shall be released by
any Party without the prior written approval of the other Party.
 
 
28

--------------------------------------------------------------------------------

 
 
27.           Dispute Resolution/Governing Law.
 
A.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California applicable to agreements made and to be
performed within such state. All claims, disputes and other matters arising out
of or relating to this Agreement shall be submitted to, and determined by,
binding arbitration in accordance with Judicial Arbitration and Mediation
Services (JAMS) and, subject to the next sentence, in accordance with its
Commercial Rules as then in effect if the Parties are unable to settle the
matter through good faith negotiations within 30 days of the date from which
such claim, dispute or other matter arose. Without limiting the generality of
the foregoing, if the amount in dispute is less than $3,000,000, such
arbitration shall be before a single arbitrator; if the amount in dispute is at
least $3,000,000, the arbitration shall be before a panel of three (3)
arbitrators. The arbitration shall take place in Los Angeles, California.
Notwithstanding the foregoing, nothing herein shall restrict or limit a Party
from seeking or obtaining injunctive relief as provided herein.
 
B.           The Parties hereto recognize that a breach of any of the covenants
and agreements contained herein regarding the licensing or use of the Kardashian
Image will cause irreparable harm and that monetary damages alone will not be
sufficient to cure any resultant harm to the injured Party. Therefore, the
Parties agree that in the event of any actual or threatened breach by the
Licensors, on the one hand, or by Licensee, on the other hand, during the Term
hereof or after the termination or expiration of the term hereof, of any of the
covenants and agreements contained herein relating to the licensing or use of
the Kardashian Image, the other shall be entitled, in addition to such other
rights and remedies which may be available to such party or parties at law or in
equity, to injunctive relief, without being required to give any notice, to show
actual damages, or to post any bond or other security, against any such actual
or threatened breach.
 
 
29

--------------------------------------------------------------------------------

 
 
28.           Survival. Notwithstanding termination or expiration of this
Agreement, for any
 
reason whatsoever, the conditions and provisions of this Agreement contained in
Sections 3.B, 5.C-E, 11.F, 12.F, 13, 14.C-D, 15, and 18-31 shall continue and
survive.
 
29.           Authorization. Each of the Parties signing this Agreement
represents and warrants to the other that he/she has the authority to enter into
this Agreement on behalf of the Parties they represent.
 
30.           Interpretation. In the event any claim is made by either Party
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular Party
or his, her or its counsel.
 
31.           Multiple Counterparts and Facsimile Signatures.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument. This
Agreement may be executed by facsimile and such signature shall be valid, legal
and binding.

Remainder of page left intentionally blank
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

BOLDFACE Licensing + Branding        
By:
/s/ Nicole Ostoya     Name:  Nicole Ostoya     Title:  CEO         2Die4Kourt,
Inc.         By: /s/ Kourtney Kardashian     Name:  Kourtney Kardashian    
Title:  Principal         Kimsaprincess, Inc.         By: /s/ Kim Kardashian    
Name:  Kim Kardashian
   
Title:  Principal
        Khlomoney, Inc.         By:  /s/Khloe Kardashian    
Name:  Khloe Kardashian
   
Title:  Principal
 

 
 
31

--------------------------------------------------------------------------------

 


Exhibit A
 
Retailers
 
*
 
 
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
E-1

--------------------------------------------------------------------------------

 
 
Exhibit B
 
THIRD PARTY MANUFACTURER’S AGREEMENT
 
This Third Party Manufacturer’s Agreement (“Agreement”) is entered into this
______________ day of ___, 2012, by and between ___________ (“Manufacturer”) and
BOLDFACE Licensing + Branding (“Licensee”).
 
Recitals
 
A.            WHEREAS, Licensee, on one hand, and 2Die4Kourt, Inc.,
Kimsaprincess, Inc. and Khlomoney, Inc. (collectively, the “Licensors”), on the
other hand, entered in that certain License Agreement dated May 9, 2012 (the
“License Agreement”), pursuant to which Licensors licensed to Licensee the right
to manufacture and sell certain goods bearing certain assets of Licensors (the
“Property”);
 
B.             WHEREAS, the Licensors are owned by Kourtney Kardashian, Kim
Kardashian and Khloe Kardashian, respectively (collectively, the “Kardashians,”
and each individually, a “Kardashian”); and
 
C.             WHEREAS, Licensee wishes to have Manufacturer manufacture the
goods bearing the Property (the “Products”), and Manufacturer wishes to accept
such obligation pursuant to the terms hereof.
 
NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Agreement
 
1.              Definitions.
 
(a)           “Products”. The “Products” shall consist of foundation, concealer,
primer, powder, blush, bronzer, face tints, gel blush, eye shadow and powder,
eye liner, mascara, highlighter or shimmer, lip liner, lip gloss, lipstick, lip
tints, palettes, body shimmer, cosmetic brushes, tweezers, foundation prepping
facial masks, makeup remover and makeup removing wipes, nail polish, nail polish
remover, cosmetic tools and edible body creams, body preparations, and massage
oils.
 
(b)           “Property”. The “Property” shall consist of the trademark
“Kardashian” and each Kardashian’s name, fame, nickname, initials, autograph,
voice, video, film portrayals or performances, photograph, likeness and image or
facsimile image, and any other likeness of, or means of endorsement by, each
Kardashian used in connection with the advertising, promotion and sale of goods,
products or services.
 
2.             Manufacture. Manufacturer shall manufacture for Licensee the
Products pursuant to the specifications provided to Manufacturer. Manufacturer
shall not manufacture or produce any items bearing any of the Property unless
such production is exclusively for, and only delivered pursuant to the written
directions of Licensee. Manufacturer agrees to carry out its obligations in
accordance with, and shall be bound by, any and all applicable terms of the
License Agreement. Manufacturer may not sublicense the Property or delegate any
of its obligations hereunder without the prior written consent of Licensee.
 
 
E-2

--------------------------------------------------------------------------------

 
 
3.             Inspection.
 
(a)           Licensee or any of its agents or representatives may inspect the
Products, and any packing or packaging materials (collectively, the “Materials”)
at any stage of any production, assembly, packaging, boxing or shipping process,
and as well as personally pull samples from any production, assembly, packaging
or boxing line during all shifts at any of the manufacturing facilities utilized
for the production of Products and/or Materials, and/or Manufacturer’s places of
business (the “Production Facilities”).
 
(b)           Licensee or any of its agents or representatives shall have access
to the Production Facilities during any scheduled production time for the
Products and/or Materials, and all stages of their production. A suitable
inspection station shall be made available at the Production Facilities in order
for Licensee or its agents or representatives, as the case may be, to accomplish
the inspection as herein described, and Manufacturer shall make available its
employees and agents for consultation to assist in this inspection program.
 
(c)           This inspection right may be exercised from time to time and at
any time throughout the term of this Agreement.
 
(d)           No such inspection or any approval therefrom by Licensee or any of
its agents shall be or constitute a waiver of Manufacturer’s responsibility to
make all Products and/or Materials in accordance with the specifications
delivered to it by Licensee, and Manufacturer shall remain liable for any defect
in or non-conformity to the specifications and all damage caused thereby.
 
(e)           Should Licensee or any of its agents or representatives determine
that any of the Materials fail to conform to the specifications provided by
Licensee, it shall be the obligation of Manufacturer to bring such Products
and/or Materials into conformity and no such Products and/or Materials shall be
distributed unless and until they comply with the specifications therefore in
all material respects.
 
4.             Termination of License Agreement. Manufacturer understands that
the right of Licensee to contract for the manufacture of Products bearing the
Property is based upon the rights it derives under the License Agreement.
Licensee may deliver written notice to Manufacturer of the termination or
expiration of the License Agreement. Manufacturer shall immediately thereafter
cease production and distribution of the Products and, within three (3) business
days thereafter, shall prepare a detailed accounting of its workings with
Licensee. Such accounting shall detail, among other information, the quantity
and design/style of all finished product, the location of such finished product
(i.e., delivered (to whom and when), in inventory, in progress (at what stage)),
the amount of raw materials ordered, delivered and used, the location of all
drawings, materials or other items bearing the Property, and such other
information as may be requested. The information in such report shall be
certified by an officer of Manufacturer as being true and correct. A copy of
this report, as certified, shall be delivered to Licensee.
 
 
E-3

--------------------------------------------------------------------------------

 
 
5.             Rights. Manufacturer hereby acknowledges that nothing herein
shall be construed to convey to Manufacturer any rights in the Products, the
Property, or to any name, logo, or other identifier of any of the Licensors.
Additionally, Manufacturer shall not make or sell any item bearing any name,
logo or other identifier of any of the Licensors, other than as specifically
allowed for herein.
 
6.              Compliance With Laws. Manufacturer shall comply, at its own
expense, with all laws, ordinances, rules, regulations and other requirements of
all governmental units or agencies having jurisdiction, whether in the place of
manufacture or distribution, including, without limitation, laws, rules,
regulations or other requirements concerning child or forced labor, fair labor
standards, and product labeling. Manufacturer shall provide Licensee with
written proof of compliance upon Licensee’s written request.
 
7.              Confidentiality. Manufacturer covenants and agrees to keep the
terms and existence of this Agreement confidential.
 
8.              Indemnification; Insurance.
 
(a)           Licensee agrees to defend, indemnify and hold Licensee and each of
the Licensors and their respective officers, directors, shareholders, and
affiliates (collectively, the “Indemnified Parties”) harmless from and against
any and all claims of third parties (and liabilities, judgments, penalties,
losses, costs, damages and expenses resulting therefrom, including reasonable
attorneys’ fees and costs) whether or not a suit is instituted and if
instituted, whether at the trial or appellate level, arising from (i) any breach
of this Agreement, (ii) the manufacture of the Products or use thereof by any
consumer; or (iii) any violations of applicable law by Manufacturer.
 
(b)           Upon Licensee’s request, Manufacturer shall provide Licensee with
a certificate of insurance or statement of coverage issued by Manufacturer’s
insurance carrier evidencing commercial general liability insurance is in effect
during the term of this Agreement. Such policy shall (i) name Licensee, each of
the Licensors, and their respective parent companies, subsidiaries, affiliates,
directors, officers and shareholders as additional insureds; and (ii) provide
minimum aggregate coverage that is customary for manufacturers of products
similar to the Products.
 
9.           Notice. All notices to be given or delivered hereunder to a party
shall be in writing, shall be delivered by hand, by courier or sent via
facsimile, and shall be deemed to have been given or delivered to the recipient
as of: (1) the date of delivery by hand or by courier, if such delivery is made
during regular business hours, recipient’s time, on a business day, but if not,
then on the recipient’s next business day thereafter; or (2) upon sending of a
facsimile to the facsimile number of recipient where such facsimile is sent
during regular business hours, recipient’s time, on a business day, but if not,
then on the recipient’s next business day thereafter. Each party’s address for
notices is set forth under its signature to this Agreement.
 
 
E-4

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
(a)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of California. The parties consent to
the jurisdiction of the courts of the State of California and hereby waive all
objections to such jurisdiction and venue.
 
(b)           Modification/Assignment. This Agreement may not be modified or
assigned, in whole or in part unless such modification or assignment is
authorized in writing by all parties.
 
(c)           Severability. If any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, in whole or in part,
the same will not, in any respect, affect the validity, legality or
enforceability of the remainder of this Agreement.
 
(d)           Attorneys’ Fees. In the event that any action is brought hereunder
to enforce any of the rights or obligations herein, the prevailing party shall
recover, in addition to any other recovery that may be awarded, its reasonable
attorney’s fees and litigation costs.
 
(e)            Injunctive Relief. The parties hereby agree and acknowledge that
a breach of any material term, condition or provision of this Agreement that
provides for an obligation other than the payment of money would result in
severe and irreparable injury to the other party, which injury could not be
adequately compensated by an award of money damages, and the parties therefore
agree and acknowledge that they shall be entitled to seek injunctive relief in
the event of any breach of any material term, condition or provision of this
Agreement, or to enjoin or prevent such a breach, including without limitation
an action for specific performance hereof, and the parties hereby irrevocably
consent to the issuance of any such injunction. The parties further agree that
no bond or surety shall be required in connection therewith.
 
(f)             Survivability. All representations, warranties, and obligations
capable of surviving the termination or expiration of this Agreement shall so
survive.
 
(g)            Relationships. Licensee and Manufacturer are independent
contractors, and nothing
contained herein shall be construed to constitute Licensee and Manufacturer as
licensor/licensee, employer/employee, principal/agent, or any other similar
relationship.
 
 
E-5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Manufacturer’s Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.
 

 
BOLDFACE Licensing and Branding
         
 
By: 
       
Name:
     
Title:
           
Address for Notices:
         
[Name of Manufacturer]
            By:         
Name:
     
Title:
           
Address for Notices:
 

 
 
 
E-6

--------------------------------------------------------------------------------

 
 
Appendix I
 
Parent Company Pro Forma Cap Table
 
 
A-1

--------------------------------------------------------------------------------

 
 
Capitalization
 
Minimum PPO



   
Actual
   
Fully Diluted
     
Shares
   
%
Ownership
   
Shares
   
%
Ownership
 
Newco
    *       * %     *       * %
Newco - Additional
                               
Celeb Licenses
                    *       * %
Bridge Notes
    *       * %     *       * %
Bridge Warrants
                    *       * %
PPO Shares
    *       * %     *       * %
PPO Warrants
                    *       * %
Brokers’ Bridge
                            * %
Warrants
                    *       * %
Brokers’ PPO
                            * %
Warrants
                    *       * %
Pubco Pre-Merger
                            * %
Stockholders
    *       * %     *       * %
EIP (future issuances)
                    *       * %
Total
    *       100.0 %     *       100.0 %

 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
A-2

--------------------------------------------------------------------------------

 
 
Maximum PPO
 

   
Actual
   
Fully Diluted
     
Shares
   
%
Ownership
   
Shares
   
ownership
 
Newco
    *       * %     *       * %
Newco - Additional
                               
Celeb Licenses
                    *       * %
Bridge Notes
    *       * %     *       * %
Bridge Warrants
                    *       * %
PPO Shares
    *       * %     *       * %
PPO Warrants
                    *       * %
Brokers’ Bridge
                               
Warrants
                    *       * %
Brokers’ PPO
                               
Warrants
                    *       * %
Pubco Pre-Merger
                               
Stockholders
    *       * %     *       * %
EIP (future issuances)
                    *       * %
Total
    *       100.0 %     *       100.0 %

 
**Assumes no sales pursuant to the Over-Allotment Option.
 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
A-3

--------------------------------------------------------------------------------

 
 
Appendix II
 
Personal Services
 

 
·
Social media services (including Twitter, Facebook and website/blog posts) in
addition to those provided in Section 4.A to market and promote the Products,
subject to a social media calendar mutually approved by the Parties, which
approval shall not be unreasonably withheld, delayed or conditioned.

 
·
Reasonable access to user information for all of Licensors’ websites for the use
of promoting Products with an agreement to use of the Kardashians’ names for SEO
and SEM; provided that the Parties will cooperate with Buzz Media to create
online promotions, events and postings.

 
·
In exchange for the Floating Photo Day under Section 4.A, the Licensors shall
cause each Kardashian to appear at * additional Production Day or * additional
Media Day, as determined by Licensee in its sole discretion, subject to the
professional availability of the Kardashians; provided, that if the Parties are
unable to agree upon a day on which all of the Kardashians are available, then
as long as Licensee agrees to such date, none of the Licensors shall be in
breach of such requirement if less than all of the Kardashians participate in
such additional Production Day or Media Day, and any such participation by less
than all of the Kardashians satisfies all of the Licensors’ requirements
pursuant to this paragraph.

 
·
The Licensors shall cause each of the Kardashians to participate in up to *
meetings during Contract Period One via videoconference (Skype or otherwise)
with * who will be effecting the transactions relating to * by the Parent
Company (the “* Meetings”). Participation in the * Meetings may take the form of
scripted presentations, Q&A sessions, or such other form mutually agreed to by
the Parties.

 
*Material omitted pursuant to a request for confidential treatment.  An
unredacted version of this exhibit has been filed separately with the Securities
and Exchange Commission.
 
 
A-4

--------------------------------------------------------------------------------

 